parimal h shankar and malti s trivedi petitioners v commissioner of internal revenue respondent docket no filed date r disallowed ps’ deduction for contributions to their iras which ps claim are deductible because the limitations on shankar v commissioner deductibility either do not apply or are unconstitutional r also included in ps’ gross_income the value of an airline ticket that p-h received by redeeming thank you award points that p-h claims he never received r also redetermined ps’ alternative_minimum_tax held ps are not entitled to a deduction for ira contribu- tions because p-w is an active_participant in an employer- sponsored retirement_plan and ps’ combined modified_adjusted_gross_income is above the phaseout ceiling held further ps must include in their gross_income the value of the airline ticket received in redemption of thank you award points held further amt to be redetermined parimal h shankar and malti s trivedi pro sese lydia a branche and marco franco for respondent halpern judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the deficiency resulted principally from respondent’s making the following adjustments to petitioners’ reported tax respondent increased petitioners’ gross_income by dollar_figure on account of that amount’s being reported by citibank n a citibank as the value of big_number thank you points thank you points petitioner husband mr shankar redeemed in to pur- chase an airline ticket respondent disallowed petitioners’ deduction of dollar_figure reflecting their contributions of that sum under a qualified retirement arrangement ira respondent disallowed the deduction because petitioners’ modified_adjusted_gross_income modified agi for exceeded the statutorily imposed ceiling for such contribu- tions respondent reduced petitioners’ alternative_minimum_tax amt from dollar_figure to zero respondent did not explain that last adjustment by amendment to answer respondent increased his claim of a deficiency to dollar_figure on account of his recomputation of petitioners’ amt unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar united_states tax_court reports findings_of_fact introduction petitioners husband and wife resided in new jersey when they filed the petition petitioners’ reported income and tax_return for petitioners filed a joint federal_income_tax return on form_1040 u s individual_income_tax_return during mr shankar was a self-employed consultant who reported his self-employment_income on schedule c profit or loss from business attached to the form_1040 during petitioner wife ms trivedi was employed by university group medical associates pc associates in addition to paying her a taxable salary which she reported associates made contributions on her behalf to an annuity purchase plan described in sec_403 which she was not required to report as an item_of_gross_income ms trivedi also earned self-employment_income which she reported on a second schedule c attached to the form_1040 petitioners claimed a deduction of dollar_figure for ira con- tributions made in they reported agi of dollar_figure they also reported alternative_minimum_taxable_income of dollar_figure and amt of dollar_figure thank you points during mr shankar banked at citibank citibank reported to mr shankar and to the internal_revenue_service on a form 1099-misc miscellaneous income other income of dollar_figure petitioners did not report the income shown on the form 1099-misc on the form_1040 at trial in order to show that the form 1099-misc properly and accurately reported the income shown thereon respondent introduced into evidence as a business record the affidavit of marilyn kennedy a duly authorized custodian of records for citibank attached to the affidavit are documents and com- puter transcripts from citibank showing that mr shankar redeemed big_number thank you points on date to purchase a restricted coach class airline ticket for travel in the lower united_states alaska and canada also shankar v commissioner attached to the affidavit is a letter from ms kennedy in which she as the custodian of records for citibank rep- resents that the fair_market_value of the airline ticket was dollar_figure respondent provided the affidavit and attachments to petitioners on date trial in this case was held on date respondent’s adjustments respondent’s adjustments are as described above i ira contribution deduction opinion a introduction respondent disallowed petitioners’ claimed ira contribu- tion deduction because he believes that the dollar_figure peti- tioners contributed is in excess of the amount allowed for such deductions by sec_219 limitation on deduction for active participants in certain pension plans described supra at trial mr shankar did not dispute the application of sec_219 he argued only that it is unconstitutional on brief he suggests that the sec_219 limitation on the deductibility of contributions to an ira is inapplicable because ms trivedi was not an active_participant in a qualified_retirement_plan b sec_219 in general a taxpayer is entitled to deduct amounts that the taxpayer contributes to an ira for the taxable_year see sec_219 the deduction may not exceed the lesser_of the deductible amount which was generally dollar_figure for or an amount equal to the compensation includible in the taxpayer’s gross_income for such taxable_year sec_219 a the dollar_figure limitation is increased to dollar_figure for a tax- payer who has attained the age of before the close of the taxable_year see sec_219 the deductible amount allowed under sec_219 may be further limited if the taxpayer or the taxpayer’s spouse is an active_participant during any part of the year sec_219 for purposes of sec_219 an active_participant means among others an individual who actively united_states tax_court reports participates in an annuity_contract described in sec_403 see sec_219 for a taxpayer who is an active_participant and files a joint_return sec_219 provides that the dollar amount of the allowable deduction under sec_219 is phased out over a dollar_figure range of agi determined with cer- tain modifications ie modified agi beginning at the applicable_dollar_amount sec_219 provides in part that the individual’s modified agi is determined without regard to the ira contribution deduction under sec_219 for the applicable_dollar_amount at which the phaseout begins for a married taxpayer filing a joint_return is the taxpayers’ combined modified agi of dollar_figure notice_2008_102 2008_45_irb_1106 consequently for the ira contribution deduction is completely phased out for a married taxpayer who is an active_participant and who files a joint_return when the taxpayers’ combined modified agi exceeds dollar_figure for a married taxpayer filing a joint_return who is not an active_participant but who is the spouse of an active partici- pant sec_219 provides that the dollar amount of the allowable deduction under sec_219 is phased out over a dollar_figure range of combined modified agi beginning at the applicable_dollar_amount for such taxpayers for the applicable_dollar_amount for such a taxpayer is dollar_figure notice_2008_102 i r b pincite that provision results in a total disallowance of the deduction whenever the spouses’ combined modified agi exceeds dollar_figure c analysis and conclusion petitioners’ modified agi was dollar_figure agi of dollar_figure plus an addback of an dollar_figure ira contribution deduction and dollar_figure of unreported income see infra therefore because ms trivedi was an active_participant in a sec_403 retirement_plan provided to her by her employer as described under sec_219 and in applying the sec_219 limitations the court will look to the com- bined modified agi of married taxpayers filing jointly and not to an indi- vidual spouse’s modified agi to determine the reduction or elimination of the ira contribution deduction see eg ho v commissioner tcmemo_2005_133 wl at wade v commissioner tcmemo_2001_114 wl at shankar v commissioner petitioners’ combined modified agi exceeds the sec_219 and threshold and phaseout amounts sec_219 does apply to deny petitioners any deduction for contributions to an ira petitioners’ statutory arguments to the contrary are without basis petitioners additionally argue that sec_219 is unconsti- tutional because it discriminates against self-employed individuals who contribute to iras by imposing restrictions on ira contribution deductions that do not apply to tax bene- fits afforded to participants in other types of retirement plans petitioners’ argument is essentially that because the statute treats individuals who file joint returns with active participants in a retirement_plan differently from those who are not so described the statute is discriminatory and there- fore unconstitutional presumably in violation of the equal protection clause it is unclear whether petitioners believe that the statute is unconstitutional because it discriminates against ms trivedi mr shankar or both if they are arguing that it discriminates against ms trivedi who is her- self an active_participant in a qualified_retirement_plan this court considered that exact argument in 72_tc_768 and rejected it there we held that because the classification in sec_219 that differentiated between active participants in retirement plans and nonparticipants in retirement plans did not involve a fundamental right or a suspect category it was constitutional if the classification had a reasonable basis id pincite examining the legislative_history in enacting deduc- tions for ira contributions we determined that the reason- able basis was congress’ intent to make available ‘a special deduction for amounts set_aside for retirement by employees who are not covered under a qualified_plan a govern- ment plan or a tax exempt_organization annuity plan sec_403 ’ id pincite quoting h_r rept no pincite c b supp if petitioners are arguing that the statute discriminates against mr shankar who is not himself an active partici- pant but who is married to an active_participant we also dis- agree although it is not precisely the same issue we addressed in guest the framework for the analysis remains the same the limitation on the deductibility of ira contribu- tions by one who files a joint_return with an active partici- united_states tax_court reports pant in a qualified_retirement_plan does not involve a funda- mental right or suspect category and is therefore constitu- tional if the classification is reasonable and has a rational relationship to the purpose of the legislation 70_tc_279 in congress reinstated restrictions on active participants contributing to iras that in it had eliminated see s rept no pincite 1986_3_cb_1 accompanying h_r 99th cong enacted as the tax_reform_act_of_1986 pub_l_no stat the committee on finance explained the reinstatement of the restrictions as follows m any employees of tax-exempt organizations are permitted to make significant elective_deferrals under tax-sheltered annuity programs the committee believes that the wide availability of the option to make elec- tive deferrals under cash or deferred arrangements and tax-sheltered annuities reduces the prior concern that individuals in employer-main- tained plans should be able to save additional_amounts for retirement on a discretionary basis id we deem it reasonable to extend the foregoing rationale as a basis for limiting or denying an ira contribution deduction to an individual where his or her spouse is an active partici- pant whether the individual or the spouse or each is an active_participant the economic family unit has the ability to save in a tax-favored manner as much as congress thinks proper through active_participation in an employer-sponsored plan or plans and to the extent ira contribution deductions are allowed although petitioners find themselves on the wrong side of the line congress has drawn they have not shown the slightest foundation for their constitutional attack on congress’ drawing of that line therefore as in guest we reject petitioners’ argument challenging the constitutionality of the deduction disallowance provision ii unreported income respondent increased petitioners’ gross_income by dollar_figure on account of that amount’s being reported as other income on the form 1099-misc petitioners deny receipt of the income shown on the form 1099-misc in general the taxpayer bears the burden of proving facts to support his assignments of error to the commissioner’s determination_of_a_deficiency see rule a pursuant to sec_6201 shankar v commissioner however if in any court_proceeding a taxpayer asserts a reasonable dispute with respect to the income reported on an information_return and the taxpayer has fully cooperated with the commissioner then the commissioner has the bur- den of producing reasonable and probative information in addition to the information_return because respondent has by way of ms kennedy’s affidavit and its attachments provided reasonable and probative information in addition to the information reported on the form 1099-misc that during mr shankar received from citibank other income of dollar_figure we need not consider whether he reasonably disputes that report or that he has fully cooperated with respondent respondent has car- ried any burden imposed on him by sec_6201 indeed in carrying that burden respondent has provided us with evidence in the form of citibank records ie computer tran- scripts showing that on date mr shankar redeemed big_number thank you points to purchase a restricted coach class airline ticket contradicting that evidence we have only mr shankar’s testimony that in effect he knows nothing about any thank you points and received no award petitioners had ample time between their receipt of the citibank records on date and the trial of this case on date to investigate the information pro- vided in the citibank records and to show to us that it was in error they did not do so ms trivedi did not appear at trial so we do not have the benefit of her view of whether mr shankar received the award on balance we give more weight to citibank’s records showing mr shankar’s receipt of an award than we do to his testimony to the contrary and we find that he did in receive from citibank in redemp- tion of big_number thank you points a restricted coach class air- line ticket there are still the questions of whether receipt of the airline ticket constituted receipt of an item_of_gross_income and if so its value sec_61 defines the term gross_income to include all income from whatever source derived the term has been broadly interpreted see eg 348_us_426 gross_income includes instances of undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion we are not here dealing with the taxability of united_states tax_court reports frequent flyer miles attributable to business or official travel with respect to which the commissioner stated in announce- ment 2002_1_cb_621 he would not assert that a taxpayer has gross_income because he received or used fre- quent flyer miles attributable to business travel petitioners have provided us with no information concerning the reason citibank awarded mr shankar thank you points mr shankar did not object when at the start of the trial in this case respondent’s counsel answered in the affirmative the court’s question as to whether besides the ira contribution the other item in dispute ie other income involved the omission from the form_1040 of interest respondent’s counsel added that the omitted income was a noncash award for opening a bank account we proceed on the assumption that we are dealing here with a premium for making a deposit into or maintaining a balance in a bank account in other words something given in exchange for the use deposit of mr shankar’s money ie something in the nature of interest in general the receipt of interest con- stitutes the receipt of an item_of_gross_income see sec_61 receipt of the airline ticket constituted receipt of an item_of_gross_income and petitioners have failed to show that it was worth any less than dollar_figure which citibank which had purchased the ticket said was its fair_market_value but cf turner v commissioner tcmemo_1954_38 in which we determined that the proper fair figure to be included in the taxpayers’ gross_income on account of the taxpayer husband’s winning steamship tickets on a radio quiz show was substan- tially less than the tickets’ retail price because the tickets’ value to the taxpayers was not equal to their retail cost on account of mr shankar’s receipt of the airline ticket peti- tioners omitted dollar_figure of gross_income from the form_1040 iii alternative_minimum_tax petitioners reported on the form_1040 an amt of dollar_figure without explanation respondent reversed that tax as part of his adjustments by amendment to answer respondent avers that petitioners’ amt is dollar_figure by raising a new_matter respondent has the burden of proving that his amt neither party has addressed nor do we consider whether award of the thank you points itself may have been the taxable_event shankar v commissioner adjustment is correct see rule a respondent explains that in determining the deficiency in petitioners’ federal_income_tax he made a computational error in computing petitioners’ amt since petitioners reported a amt and they have furnished no evidence to controvert respondent’s explanation of his computational error we are satisfied that they are liable for the amt for we will enter decision under rule any dispute as to the correct calculation of the amt can be raised in the rule com- putation iv conclusion we sustain respondent’s adjustments underlying his deter- mination of a deficiency in tax decision will be entered under rule f
